DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 21, 23-24, and 38-48 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 07/19/21.  Claims 10 and 33 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 38, the limitation “the beverage line” lacks antecedent basis in the claim. A correction may include replacing “the beverage line” with “the beverage flow path”. 
Claims 39-48 depend from claim 38 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 42, the limitations fail to narrow the scope of claim 38 from which claim 42 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 38-40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6965243 to Yamagishi et al.
As per claim 24, Yamagishi discloses a beverage dispense system comprising a beverage flow path (1) for transporting beverage between a beverage supply (3) and a dispensing site (5), wherein the beverage dispense system comprises an electrical sensor (53) configured to measure changes in an electrical parameter of a beverage within the beverage flow path (item 15, Col. 3, Ln. 40-46), the sensor comprises a processor operable to generate an output signal for blocking (Col. 6, Ln. 27-34; “froth”).
As per claims 38, 39, 40, and 42, and as the examiner can understand the claims, Yamagishi discloses a method of detecting bubbles within a beverage flow path extending between a beverage supply and a dispensing site in a beverage dispense system, the method comprising:
measuring changes in capacitance of a beverage within the beverage flow path using an electrical sensor (item 53, Col. 3, Ln. 40-46); and
generating an output signal for blocking the beverage line based on a predetermined change in the value of the electrical parameter measure by the sensor, the predetermined change in value being indicative of bubbles in a beverage in the beverage flow path (Col. 6, Ln. 27-34; “froth”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 6965243 to Yamagishi et al in view of in view of US 4406382 to Roth.
As per claims 43-46, Yamagishi further discloses the sensor comprises a downstream electrode and an upstream electrode (33, 35), wherein the downstream and upstream electrodes are space and electrically insulate from each other by an insulating spacer (17). Yamagishi further discloses the sensor unit detecting a variation of capacitance but Yamagishi does not (Col. 3, Ln. 36-40; Col. 4, Ln. 40-67). It therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to apply an alternating voltage between the two electrodes of Yamagishi for measuring the variation in capacitance of fluid. Neither Yamagishi nor Roth explicitly disclose which of the electrodes receive the input voltage and which measures a resultant electrical signal, however it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to either: input the voltage into the upstream electrode and measure a resultant signal in the downstream electrode; or, input the voltage into the downstream electrode and measure a resultant signal in the upstream electrode. 
Claims 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263433 to Gray in view of Yamagishi et al.
As per claims 38 and 47, Gray discloses a method of detecting bubbles within a beverage flow path extending between a  beverage supply and a dispensing site in a beverage dispense system (Fig. 1; [0037]), the method comprising:
measuring a parameter related to a beverage in a beverage flow path (2) using an electrical optical sensor (21) and generating an output signal for blocking the beverage line when a predetermined level of bubbles is detected ([0037]); 
the sensor provided within a connector (18) provided at a distal end of a beverage line that is distal from the dispensing site (Fig. 1-2), the connector for connecting the beverage line to a beverage supply (Fig. 1).

Yamagishi teaches a method of detecting bubbles within a beverage flow path extending between a beverage supply and a dispensing site in a beverage dispense system (Col. 6, ¶ 2), the method comprising: measuring changes in capacitance of a beverage within the beverage flow path using an electrical sensor (item 53, Col. 3, Ln. 40-46); and, generating an output signal for blocking the beverage line based on a predetermined change in the value of the electrical parameter measure by the sensor, the predetermined change in value being indicative of bubbles in a beverage in the beverage flow path (Col. 6, Ln. 27-34; “froth”). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to substitute the capacitance sensor mechanism with the optical sensor mechanism of Gray, since doing so would be an obvious substitution of one known froth sensor for another known froth sensor, with the expected results that the substituted froth sensor would function to detect a predetermined level of froth.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263433 to Gray in view of Yamagishi et al in view of WO 9322235 to Costello et al.
As per claim 41, the Gray-Yamagishi combination discloses the claimed invention including determining an identity of the beverage (i.e. froth vs no froth) by measuring the electrical parameter. The combination does not disclose the measurement being an absolute value. Costello teaches that dielectric constants (known to be proportionate to capacitance) of a beverage will be positive and between 50 to 80 (pg. 7, ln. 5-27).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263433 to Gray in view of Yamagishi et al in view of US 8464903 to Baker.
As per claim 48, the Gray-Yamagishi combination discloses the claimed invention except for cooling the beverage within the beverage flow path using a cooling channel. Baker teaches a beverage dispensing system comprising a beverage flow path (10, 18) and cooling channel (14, 16) for cooling the beverage within the beverage flow path (Abstract, Ln. 8-9). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Cost the Gray-Yamagishi combination according to the aforementioned teachings from Baker to cool the beverage in the beverage flow path.
Allowable Subject Matter
Claims 1, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 1 inventive: “[…] the connector defining a conduit for connecting a beverage line to a beverage supply, the connector comprising an electrical sensor, the sensor comprises a processor operable to generate an output signal for blocking the beverage line based on a predetermined change in the electrical parameter […] indicative of bubbles in the beverage.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/R.A.G/Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/03/2021